Citation Nr: 0031925	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disease.  


REPRESENTATION

Appellant represented by:	Linda Burns, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty with the U.S. Navy from 
November 1960 to September 1962.  He also served on active 
duty for training with the Army National Guard of the State 
of Alabama from July 26 to August 10, 1980.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Montgomery, Alabama,  Department of Veterans Affairs (VA) 
Regional Office (RO). 

In October 2000, the appellant testified before the 
undersigned at a personal hearing at the RO.


REMAND

The appellant seeks entitlement to service connection for 
heart disease.

A review of the file reveals that the appellant's claim was 
previously denied by Board decisions in December 1983 and 
again in December 1985.  The record further reflects that in 
its June 1999 rating decision, the RO denied service 
connection for the disorder in question as an original claim.  

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100. A final decision cannot be 
reopened unless new and material evidence is presented. 
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed may be 
reopened claim when new and material evidence is presented or 
secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

It is now well-settled that the submission of new and 
material evidence is a jurisdictional prerequisite to the 
Board's review of such an attempt to reopen a claim.  The law 
is clear that "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find." Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In its June 1999 decision 
denying service connection, the RO did not address the 
matters of finality of the Board decisions in 1983 and 1985 
and whether new and material evidence sufficient to reopen 
the veteran's claim had been submitted.  Moreover, the 
appellant was not apprised of relevant law and regulations 
pertaining thereto.

The RO has not addressed the predicate issue of whether new 
and material evidence has been submitted in this matter.  The 
appellant has not been apprised of the requirement to submit 
new and material evidence to reopen his claim.  Accordingly, 
this matter must be remanded to advise the appellant of the 
applicable law under 38 U.S.C.A. §§ 5108, 7105(c) and 38 
C.F.R. § 3.156(a).  The issue, which has been recharacterized 
by the Board on the first page of this remand, must be 
adjudicated by the RO.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should readjudicate the issue as 
stated on the first page of this remand.  
If the claim is denied based on a finding 
that new and material evidence which is 
sufficient to reopen the claim has not 
been submitted,  the RO must issue a 
Supplemental Statement of the Case to the 
appellant and his attorney, advising the 
appellant of the provisions of  38 
U.S.C.A. §§ 5108, 7105(c), and 38 C.F.R. 
§ 3.156(a).  The appellant should be 
afforded a reasonable opportunity to 
respond to the Supplemental Statement of 
the Case.     

The appellant has the right to submit additional evidence and 
argument while this case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the recently 
enacted Veterans Claims Assistance Act of 2000 specifically 
provides that nothing in the act shall be construed to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A § 
5108.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A(f)].    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


